DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No.2019/0373551 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sundberg discloses a method in a network node for resource allocation for transmissions of a wireless device, the method comprising:  determining a common bandwidth to be used by the wireless device for transmission of two channels in two successive transmission time intervals, TTIs, that share a common reference signal, RS; sending an indication of the common bandwidth to the wireless device to enable the wireless device to set the bandwidth of the two channels to a common bandwidth value; determining a common power control command to control an output power to be set by the wireless device for two channels in two successive TTIs, that share a common RS, and one of: the common power control command is based on a function of a power level available at the wireless device, the function being one of a maximum, a minimum and an  average; the common power control command is autonomously determined by the network node based on one of a pre-defined rule, statistics and historical data; and the common power control command establishes a maximum power and instructs the wireless device not to exceed the maximum power when establishing the common power value; and sending the common power control command to the wireless device to enable the wireless device to set the output power of the two channels to a common power value.
Claim 2 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 2 of U.S. Patent Publication No.2019/0373551 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sundberg discloses wherein the channels transmitted in two successive  TTIs are physical uplink shared channels, PUSCH.
Claim 3 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 3 of U.S. Patent Publication No.2019/0373551 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sundberg discloses wherein the common bandwidth is greater than a bandwidth of one of the two channels having a greatest bandwidth.
Claim 4 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 4 of U.S. Patent Publication No.2019/0373551 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sundberg discloses, wherein the common bandwidth encompasses a combined bandwidth of the two successive short TTIs.
Claim 5 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 5 of U.S. Patent Publication No.2019/0373551 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sundberg discloses wherein the common bandwidth is selected to ensure a Same power per allocated resource block.
Claim 6 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 6 of U.S. Patent Publication No.2019/0373551 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sundberg discloses, wherein the indication of the common bandwidth includes a bandwidth of the RS that encompasses the bandwidth of the two successive TTIs. 
Claim 7 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 7 of U.S. Patent Publication No.2019/0373551 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sundberg discloses wherein the common power control command instructs the wireless device to set the output power of the two channels to a highest power of a plurality of power levels.
Claim 8 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 8 of U.S. Patent Publication No.2019/0373551 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sundberg discloses wherein the common power control command is based on at least one of a signal level of a received uplink signal and a mapping between the common power control command to a change in phase of a received uplink signal.
Claim 9 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 15 of U.S. Patent Publication No.2019/0373551 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sundberg discloses wherein the RS is any of a demodulation reference signal, DMRS, and a sounding reference signal, SRS. 
Claim 10 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 16 of U.S. Patent Publication No.2019/0373551 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sundberg discloses network node for resource allocation for transmissions of a wireless device, the network node comprising: processing circuitry configured to: determine a common bandwidth to be used by the wireless device for transmission of two channels in two successive transmission time intervals, TTIs, that share a common reference signal, RS; send an indication of the common bandwidth to the wireless device to enable the wireless device to set the bandwidth of the two channels to a common bandwidth value; determine a common power control command to control an output power to be set by  the wireless device for two channels in two successive TTIs that share a common RS, and one of: the common power control command is based on a function of a power level available at the wireless device, the function being one of a maximum, a minimum and an average;  the common power control command is autonomously determined by the network node based on one of a pre-defined rule, statistics and historical data; and the common power control command establishes a maximum power and instructs the wireless device not to exceed the maximum power when establishing the common power value; and send the common power control command to the wireless device to enable the wireless device to set the output power of the two channels to a common power value.
Claim 11 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 17 of U.S. Patent Publication No.2019/0373551 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sundberg discloses wherein the two channels transmitted in two successive sTTIs are physical uplink shared channels, PUSCH.
Claim 12 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 18 of U.S. Patent Publication No.2019/0373551 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sundberg discloses herein the common bandwidth is greater than a bandwidth of one of the two channels having a greatest bandwidth. 
Claim 13 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 19 of U.S. Patent Publication No.2019/0373551 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sundberg discloses wherein the common bandwidth encompasses a combined bandwidth of the two successive TTIs.
Claim 14 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 20  of U.S. Patent Publication No.2019/0373551 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sundberg discloses wherein the common bandwidth is selected to ensure a same power per allocated resource block. 
Claim 15 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 32 of U.S. Patent Publication No.2019/0373551 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sundberg discloses method in a wireless device for uplink transmission of signals, the method comprising: receiving a bandwidth indication and a common power control command, the common power control is one of:  based on a function of a power level available at the wireless device, the function being one of a maximum, a minimum and an average; autonomously determined by the network node based on one of a pre-defined rule, statistics and historical data; and establishing a maximum power and instructing the wireless device not to exceed the maximum power when establishing the common power value; determining a common bandwidth based on the bandwidth indication to be used by the wireless device for transmission of two channels in two successive transmission time intervals, TTIs, that share a common reference signal, RS; and controlling an output power based on the common power control command to be set by the wireless device for two channels in two successive TTIs that share a common RS.
Claim 16 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 33 of U.S. Patent Publication No.2019/0373551 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sundberg discloses wherein the two channels are physical uplink shared channels, PUSCH.
Claim 17 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 35 of U.S. Patent Publication No.2019/0373551 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sundberg discloses wherein the common bandwidth encompasses a combined bandwidth of the two successive TTIs.
Claim 18 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 36 of U.S. Patent Publication No.2019/0373551 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sundberg discloses wherein the common bandwidth is selected to ensure a same power per allocated resource block.
Claim 19 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 40 of U.S. Patent Publication No.2019/0373551 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sundberg discloses, wherein a TTI is any of: a short TTI, sTTI, slot, and a mini-slot.

Claim 20 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 19 of U.S. Patent Publication No.2019/0373551 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sundberg discloses  wherein the RS is any of a demodulation reference signal, DMRS, and a sounding reference signal, SRS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463